Citation Nr: 1456027	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  07-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for coccidioidomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1955 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of the Regional Office (RO) in Boise, Idaho which denied the claim on appeal.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

In March 2011, the Veteran testified before an Acting Veterans Law Judge sitting at the RO in Phoenix, Arizona (Travel Board hearing).  A transcript of that hearing is of record.  As that Acting Veterans Law Judge is no longer before the Board, the Veteran was offered the opportunity to testify at another hearing by a January 2014 letter.  38 C.F.R. § 20.717 (2014).  The Veteran responded in January 2014 that he did not wish to have another hearing.  As such, the Board proceeds based on the evidence of record.

In December 2011, March 2014, and July 2014, the matter was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to him.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

By a January 2014 letter, the Veteran requested that the RO obtain "the new evidence from the VA Hospital in Tucson, Arizona" and from his private physician, Dr. H. G., M.D.  The Board remanded the claim in March 2014 and July 2014 in order to obtain the outstanding VA and private treatment records. 

The Board's July 2014 order noted that the Tucson VAMC treatment records were added to the claims file dated through March 2012, but questioned whether any additional treatment records dated after March 2012 were requested, as the medical evidence of record suggested that the Veteran was treated for his claimed condition after March 2012.  Records from the Tucson VAMC were scanned into the Veteran's electronic claims file in July 2014; however, these records do not contain any treatment after March 2012.  It is unclear from the record, if the AOJ requested additional records after March 2012.  In the interest of obtaining all pertinent information, the Board finds a remand necessary to obtain VA treatment records, namely from Tucson VAMC, dating March 2012 to present. 

The Board's July 2014 order additionally noted that a letter dated April 2014 requested that the Veteran submit a records authorization for his private physician.  
The Board notes that in August 2014 the Veteran submitted such authorization, with a list of dates he received treatment from Dr. H. G., M.D.; all dates were in 2013.  The Veteran also made note of one hospital visit on June 26 and 27, 2013.  The record reflects that treatment records from Dr. H. G., M.D. were submitted to VA in October 2014 for the date range January 2014 to October 2014 only.  The Board finds a remand necessary to obtain all treatment records from Dr. H. G., M.D., especially those identified by the Veteran.

Finally, the Board notes the criteria for a rating higher than 30 percent for the Veteran's service-connected coccidioidomycosis under Diagnostic Code 6835.  38 C.F.R. § 4.97 (2014).  A rating of 50 percent is warranted if the Veteran suffers from chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  A rating of 100 percent is warranted if the Veteran suffers from chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  After all records are obtained and associated with the file, the Board requests a VA examiner to determine whether and to what extent the Veteran's current symptoms are reflected in the ratings criteria.  The Board particularly notes that the evidence of record indicates that the Veteran is taking multiple medications and requests an opinion as to if the medication constitutes suppressive therapy.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make efforts to obtain the treatment records identified by the Veteran and any outstanding VA treatment records, particularly from the Tucson VAMC, for the Veteran's service-connected coccidioidomycosis.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  In particular:

(a)  Associate all VA treatment records, notably from Tucson VAMC, dating March 2012 to present, with the claims file.

(b)  Associate all private treatment records from Dr. H. G., M.D.  Particular attention is invited to the Veteran's August 2014 list of certain dates in 2013 that he received treatment and one hospital visit on June 26 and 27, 2013.  

2.  After any records identified above are obtained and associated with the file, provide the claims file, including the evidence contained in Virtual VA, to an appropriate VA examiner with particular knowledge of coccidioidomycosis.  Ask the examiner to review the Veteran's complete claims file, including this remand, and all other relevant records.  

The examiner is to opine whether the Veteran presently suffers from chronic pulmonary mycosis:

(a)  requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough; and/ or 

(b)  with persistent fever, weight loss, night sweats, or massive hemoptysis.  

The Board particularly notes that the evidence of record indicates that the Veteran is taking multiple medications and requests an opinion as to if the medication constitutes suppressive therapy.

If the examiner feels that another examination is necessary to respond to these inquiries, one should be scheduled.  Otherwise, a new examination is not required.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



